Citation Nr: 0838264	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  02-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
peripheral neuropathy, coronary artery disease, angina, 
ischemic cardiomyopathy, congestive heart failure (CHF), 
chronic renal failure, diabetic retinopathy, cerebrovascular 
disease, and carotid artery disease, for purposes of accrued 
benefits.

2.  Entitlement to special monthly compensation (SMC) based 
on need for regular aid and attendance or being housebound, 
as due to diabetes mellitus and PTSD, for purposes of accrued 
benefits. 

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.  The appellant is the veteran's surviving spouse.

The present matter arises from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In that decision, the 
RO granted service connection for the cause of the veteran's 
death as well as basic eligibility to Dependents' Educational 
Assistance.  It also determined that accrued benefits were 
not payable.  In an August 2002 rating decision, the RO 
granted entitlement to an increased rate of payment for the 
month of the veteran's death under 38 C.F.R. § 3.20 (2007).  
The increased rate of payment was premised on the grant of 
service connection for diabetes mellitus, peripheral 
neuropathy, coronary artery disease, angina, ischemic 
cardiomyopathy, congestive heart failure (CHF), chronic renal 
failure, diabetic retinopathy, cerebrovascular disease, and 
carotid artery disease.  The RO also granted entitlement to 
special monthly compensation based on need for regular aid 
and attendance due to diabetes mellitus.  The appellant's 
claim for accrued benefits was denied. 

In a February 2004 decision, the Board, in part, denied the 
appellant's claims for entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, coronary artery 
disease, angina, ischemic cardiomyopathy, CHF, chronic renal 
failure, diabetic retinopathy, cerebrovascular disease, and 
carotid artery disease, for purposes of accrued benefits and 
entitlement to SMC based on need for regular aid and 
attendance or being housebound, as due to diabetes mellitus 
and PTSD, for purposes of accrued benefits; and granted a 100 
percent rating for PTSD, for accrued benefits purposes. 

In a memorandum decision issued in August 2007, the United 
States Court of Appeals for Veterans Claims (CAVC) vacated 
the Board decision and remanded the matter to the Board.  In 
March 2008, the Board remanded the matter to the RO to 
provide appellant with appropriate notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and to also 
obtain social security records pertaining the veteran's 
claims.  The RO provided the veteran notice in a June 2008 
letter, and also sought to obtain the veteran's records from 
the Social Security Administration.  The appellant was able 
to obtain Social Security Administration records, and she 
forwarded them to the RO.  

In a February 2007 statement, the appellant requested that 
her dependency and indemnity compensation (DIC) payments be 
restored as a result of the termination of her remarriage.  
This issue has not been adjudicated, and is referred to the 
RO for such adjudication. 

Because the Court's decision vacated the Boards February 2007 
decision in its entirety, the Board is reissuing its decision 
granting a 100 percent rating for PTSD on an accrued basis.



FINDINGS OF FACT

1.  The appellant filed a timely claim for accrued benefits

2.  The veteran's claims for service connection for diabetes 
mellitus, peripheral neuropathy, coronary artery disease, 
angina, ischemic cardiomyopathy, congestive heart failure, 
chronic renal failure, diabetic retinopathy, cerebrovascular 
disease, and carotid artery disease, were received by the RO 
on March 27, 2001.  

3.  The veteran's claim for SMC based on need of regular aid 
and attendance or being housebound as due to diabetes 
mellitus and/or PTSD was received by the RO on March 27, 
2001.  

4.  The veteran died in April 2001.  

5.  An appeal of a November 1996 rating decision denying a 
rating in excess of 30 percent for PTSD was pending at the 
time of the veteran's death.  

6.  The veteran's PTSD was evaluated as 70 percent disabling 
at the time of his death.  

7.  The evidence of record at the time of the veteran's death 
reflects that PTSD resulted in the veteran demonstrably being 
unable to obtain or retain employment under the rating 
criteria in effect prior to November 7, 1996.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes mellitus, 
peripheral neuropathy, coronary artery disease, angina, 
ischemic cardiomyopathy, congestive heart failure, chronic 
renal failure, diabetic retinopathy, cerebrovascular disease, 
and carotid artery disease, for the purpose of accrued 
benefits is denied.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2008).  

2.  The criteria for a 100 percent rating for PTSD for the 
purpose of accrued benefits have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1000, 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §4.130, Diagnostic Code 9411 (2008).  

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or being housebound 
due to diabetes mellitus and/or PTSD, for the purpose of 
accrued benefits have not been met.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Pursuant to the Court's September 2007 remand and the March 
2008 Board remand, the RO notified the appellant of the 
evidence needed to substantiate her claim for accrued 
benefits in a June 2008 letter.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing her that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the June 2008 VCAA letter contained a notation that the 
appellant should submit any evidence in her possession 
pertinent to the claim on appeal.

The appellant received notice as to the notice elements 
outlined in Pelegrini and the second and third elements 
outlined in Dingess, via a letter sent in June 2008.  She did 
not receive VCAA notice on the fourth or fifth Dingess 
elements.  The special monthly compensation claim and all of 
the accrued benefits claims except for accrued benefits for 
PTSD claim are being denied; therefore, no effective dates or 
ratings are being assigned.  She is therefore not prejudiced 
by the absence of notice on those elements.  See Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007) (prejudice 
does not exist from absent notice where the benefit could not 
be awarded as a matter of law).

While she has not received specific information regarding the 
disability rating and effective date elements of her claims, 
as the claim for accrued benefits for PTSD is being granted, 
the RO will have the opportunity to provide the appellant 
with notice concerning the effective date and increased 
rating elements of the claim prior to implementing the 
Board's decision.  Therefore, the veteran is not prejudiced 
by the lack of notice on these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

In addition, because accrued benefits, as discussed below, 
can only be awarded on the basis of evidence of record at the 
time of the veteran's death, the appellant could not 
substantiate her claims with newly submitted evidence.  
Hence, there could be no prejudice to her from absent VCAA 
notice.

Duty to Assist

In developing her claim, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  The 
veteran is now deceased and therefore no VA examination is 
needed.  The veteran's death certificate is of record.  The 
RO sought to obtain the veteran's records from the Social 
Security Administration but was informed by SSA that the 
records had been destroyed.  The appellant, however, was able 
to obtain Social Security Administration records, and she 
forwarded them to the RO.  There is no other reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Factual Background

In September 1995, the veteran filed a formal application 
seeking service connection for PTSD.  

A statement from W. Earl Lane, M.D., dated in September 1995, 
notes that the veteran had recurrent, severe major depression 
as well as chronic PTSD.  While the veteran was noted as 
improving, his psychiatric symptoms were noted to cause 
significant difficulties in functioning.  

A January 1996 VA psychiatric examination report notes a 
diagnosis of PTSD.  In the examiner's summary, it was noted 
that the veteran's history suggested a grossly intact but 
tenuous level of vocational adaptation, as well as a marginal 
but adequate level of social adaptation.  The diagnostic 
impression was Axis I: Major recurrent depression, PTSD, and 
alcohol dependence in remission; Axis II: Personality 
disorder; Axis III: History of coronary artery disease and 
diabetes; Axis IV: Severe psychosocial stressors; Axis V: 
Current level of adaptive functioning, poor; highest level of 
adaptive functioning in the past year, poor.  

In November 1996, the RO granted the veteran service 
connection for PTSD and awarded a 30 percent disability 
rating.  In January 1997, the veteran filed a notice of 
disagreement with the initial rating assigned.  The RO did 
not issue the veteran a statement of the case.  

A statement from W. Earl Lane, M.D., dated in December 1996, 
reflects the opinion that the veteran's PTSD symptoms lead to 
marked impairment in social and occupational functioning.  In 
Dr. Lane's opinion the veteran's symptoms rendered him unable 
to maintain any substantial level of gainful employment.  

In May 1997, the RO increased the rating for PTSD to 70 
percent.  It also awarded the veteran a total disability 
rating based on individual unemployability (TDIU).  The 
effective date for both awards was the original date of claim 
for service connection for PTSD.  

In February 1999, the veteran filed a claim for special 
monthly compensation based on need for aid and attendance or 
housebound status.  In a July 2000 rating decision, the RO 
denied the veteran's claim.  The veteran appealed, and in a 
February 2001 decision the Board denied the veteran's claim.  

In March 2001, the veteran filed a claim for service 
connection for diabetes mellitus type II, peripheral 
neuropathy, chronic renal failure, diabetic retinopathy, 
cerebrovascular disease, carotid artery disease, coronary 
artery disease, and ischemic cardiomyopathy, as secondary to 
diabetes mellitus.  He also made a new claim for SMC based on 
the need for aid and attendance or housebound status due to 
his diabetes mellitus and service-connected PTSD.  The claim 
was received on March 27, 2001.

A death certificate notes that the veteran died in April 
2001.  

In May 2001, the appellant filed a claim for dependency and 
indemnity compensation (DIC) benefits.  In an August 2001 
decision, the RO awarded service connection for the cause of 
the veteran's death, as due to diabetes mellitus.  In the 
decision, the RO also found that there were no accrued 
benefits payable to the appellant.  

In an August 2002 rating decision, the RO awarded an 
increased rate of payment for the month of the veteran's 
death.  In doing so, the RO granted service connection for 
diabetes mellitus; rated 40 percent disabling; diabetic 
peripheral neuropathy with loss of use of legs preventing 
natural knee action; rated 100 percent disabling; coronary 
artery disease status post bypass grafting, angina, ischemic 
cardiomyopathy, congestive heart failure, and chronic renal 
failure as secondary to diabetes mellitus, rated 100 percent 
disabling; diabetic retinopathy, rated 30 percent disabling; 
and cerebrovascular disease and carotid artery disease with 
small strokes, rated 10 percent disabling.  The RO also 
awarded special monthly compensation based on the need for 
regular aid and attendance plus an additional aid and 
attendance allowance.  The effective date of these awards was 
March 27, 2001.  

In March 2008, the appellant submitted a January 1993 SSA 
decision that granted the veteran disability benefits from 
January 1991.

Analysis

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000.

A veteran's surviving spouse may receive accrued benefits to 
which the veteran was entitled based on evidence in the file 
at date of death, as provided in 38 C.F.R. § 3.500(g).  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In the instant 
case, valid claims for service connection for diabetes 
mellitus, peripheral neuropathy, coronary artery disease, 
ischemic cardiomyopathy, congestive heart failure, chronic 
renal failure, diabetic retinopathy, cerebrovascular disease, 
and carotid artery disease were pending at the time of the 
veteran's death.  Additionally, a claim for SMC based on need 
for aid and attendance or housebound status, and a rating in 
excess of 70 percent for PTSD, were also pending.  

The death of a veteran will result in the discontinuance of a 
compensation award.  The effective date of the discontinuance 
of the compensation will be the last day of the month before 
death.  38 C.F.R. § 3.500(g).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31(a) 
(2008).  

Special monthly compensation and service-connection claims

As previously set forth, accrued benefits that may be awarded 
to a claimant are periodic monetary benefits due to the 
veteran at death that had not been paid to him.  The law does 
not permit payment of periodic monetary benefits for the 
purpose of accrued benefits, which are due and payable prior 
to the two years before the veteran's death.  

The veteran's formal claim for service connection for 
diabetes mellitus, peripheral neuropathy, coronary artery 
disease, angina, ischemic cardiomyopathy, congestive heart 
failure, chronic renal failure, diabetic retinopathy, 
cerebrovascular disease, and carotid artery disease, as well 
as entitlement to SMC, were received by the RO on March 27, 
2001.  A liberal construction of the evidence of record does 
not reflect an earlier formal or informal claim for SMC or 
service connection for the disabilities on appeal.  See 
38 C.F.R. § 3.155 (2008).  

As a result of the veteran's death in April 2001, the 
discontinuance of his award for his service-connected 
disabilities and SMC would have been the last day of March 
2001.  38 C.F.R. § 3.500(g).  Given the effective date of 
March 27, 2001, for his awards for service connection and 
SMC, the effective date of payment for any accrued benefits 
associated with his service-connected disabilities and SMC 
would have been April 1, 2001.  38 C.F.R. § 3.31(a).  As 
such, the date of discontinuance of the veteran's award for 
service connection and SMC due to his death precedes the 
actual date of payment for any such award.  Thus, there are 
no accrued benefits which are payable to the appellant with 
respect to the veteran's service-connected disabilities and 
SMC.  

While SMC has been granted due to the veteran's diabetes 
mellitus, the Board has also considered whether a grant of 
SMC for PTSD would otherwise allow for additional benefits 
for accrued purposes.  In this instance, there was no 
evidence in the claims file at the time of his death showing 
that PTSD caused a need for aid and attendance or rendered 
him housebound prior to his claim received on March 27, 2001.  
The Board denied the veteran's claim for SMC due to PTSD in 
February 2001.  There was no medical evidence pertaining to 
the impact of PTSD on his functioning during the year prior 
to March 27, 2001.  38 C.F.R. § 3.400(o)(1),(2) (2008) 
(providing that the effective date of an increased rating 
will be up to one year prior to the date of claim provided it 
was factually ascertainable that the increase occurred within 
one year of the date of claim).

The appellant has contended that the effective dates of the 
grants of service connection for diabetes mellitus and 
diabetic peripheral neuropathy heart disease, diabetic 
retinopathy and cerebral vascular disease should have been 
earlier than March 27, 2001 on the basis of Nehmer 
stipulations.  

On December 22, 1987, the United States District Court for 
the Northern District of California certified a class 
consisting of:

[A]ll current or former service members, or 
their next of kin (a) who are eligible to apply 
to, who will become eligible to apply to, or who 
have an existing claim pending before the 
Veteran's (sic) Administration for service-
connected disabilities or deaths arising from 
exposure during active-duty service to herbi-
cides containing dioxin or (b) who have had a 
claim denied by the VA for service-connected 
disabilities or deaths arising from exposure 
during active-duty service to herbicides 
containing dioxin.
Nehmer v. United States Veterans' Administration, 118 F.R.D. 
113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of 
former 38 C.F.R. §  3.311a, pertaining to the adjudication of 
claims based on exposure to herbicides containing dioxin, 
holding that the regulation was based on an incorrect 
interpretation of the requirements of the Dioxin Act.  Nehmer 
v. United States Veterans' Administration, 712 F.Supp. 1404, 
1423 (N.D. Cal. 1989).  The court also voided all benefit 
denials made under the invalidated regulation and remanded 
the matter to VA for further proceedings not inconsistent 
with the court's opinion.  Id.  VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies 
where (1) a claim was denied under regulations voided by the 
court in Nehmer; (2) a claim was filed after the date of the 
court's decision and before issuance of the new regulations; 
or (3) a claim was pending at the time of the issuance of 
current regulations providing for presumptive service 
connection for disabilities due to exposure to Agent Orange.  
Diseases Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 29,723, 29,724 (1994).

The district court later clarified that the claims "made 
under" § 3.311a(d) were those "in which the disease or cause 
of death is later found--under valid Agent Orange 
regulation(s)--to be service connected.  Nehmer v. United 
States, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer 
II); see Williams v. Principi, 310 F.3d 1374 (Fed. Cir. 
2002).  The Nehmer stipulations have no application to the 
appellant's claims for accrued benefits, because there were 
no prior denials of service connection for the disabilities 
claimed by the veteran in March 2001.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claims for service connection 
for diabetes mellitus, peripheral neuropathy, coronary artery 
disease, angina, ischemic cardiomyopathy, congestive heart 
failure, chronic renal failure, diabetic retinopathy, 
cerebrovascular disease, and carotid artery disease, as well 
as entitlement to SMC based on need for regular aid and 
attendance or being housebound, for purposes of accrued 
benefits is denied.  

PTSD

The veteran appealed the RO decision assigning an initial 30 
percent evaluation for his PTSD.  Therefore, consideration 
must be given regarding whether the case warrants the 
assignment of separate ratings for the disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2008).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125).  The new criteria for evaluating service-
connected psychiatric disability are codified at 38 C.F.R. 
§ 4.130 (2008).  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, No. 03-7032 
(Aug. 25, 2003).

The Board has the duty to adjudicate the claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); see also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

In reviewing this case, the Board must evaluate the veteran's 
service-connected PTSD under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.  

Based upon that regulatory scheme prior to November 7, 1996, 
the severity of a psychiatric disability was based upon 
evaluating how the actual symptomatology affected social and 
industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under the former criteria, a 100 percent evaluation is 
authorized if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; of where 
the PTSD results in a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

The former criteria for a 100 percent rating are separate and 
independent bases for granting a 100 percent rating.  
38 C.F.R. § 4.132, DC 9411; see Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).  

Under the new criteria, a 100 percent rating is provided when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2008).  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
31-40 reflects major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 involves serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or serious 
impairment in social, occupational functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild 
insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  DSM-IV.

As noted above, in May 1997, the RO increased the rating for 
PTSD to 70 percent and awarded TDIU.  A claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  A claim 
for a 100 percent schedular rating does not become moot if a 
TDIU claim is granted.  See VAOPGCPREC 6-99 (2000).  

The medical evidence reflects that from the date of his claim 
in September 1995, the veteran's PTSD was found to be chronic 
and severe.  The VA examination report notes that the veteran 
had a tenuous level of vocational adaptation, as well as a 
marginal but adequate level of social adaptation.  The 
veteran's adaptive functioning was noted as poor.  Dr. Lane 
opined that the veteran's symptoms resulted in marked 
impairment in social and occupational functioning and that he 
was unable to maintain any substantial level of gainful 
employment.  

This level of symptomatology is consistent with the criteria 
for a rating of 100 percent under the old criteria.  In this 
respect, the evidence demonstrates that the veteran is 
demonstrably unable to obtain or retain employment.  
Accordingly, the evidence is in favor of the grant of a 100 
percent evaluation under the criteria in effect prior to 
November 7, 1996.  

As a 100 percent evaluation has been granted under the old 
criteria, the Board need not consider the new criteria as a 
higher rating than 100 percent cannot be awarded as a matter 
of law.  

In light of Fenderson, supra, the Board has considered the 
longitudinal record in this instance.  The Board finds 
reasonable doubt as to whether the veteran's PTSD 
symtomatology met the criteria for a 100 percent rating on 
January 26, 1996, the date of the veteran's VA examination.  
In this respect, as noted above, a statement from Dr. Lane in 
September 1995, reported that the veteran's symptoms caused 
significant difficulties in functioning.  The subsequent VA 
examination report noted psychosocial stressors as severe and 
the veteran's level of functioning as poor.  In light of 
these factors, the Board finds that effective January 26, 
1996, a grant of 100 percent for PTSD for accrued purposes is 
warranted.  


ORDER

Entitlement to service connection for diabetes mellitus, 
peripheral neuropathy, coronary artery disease, angina, 
ischemic cardiomyopathy, congestive heart failure, chronic 
renal failure, diabetic retinopathy, cerebrovascular disease, 
and carotid artery disease, for the purpose of accrued 
benefits is denied.  

Special monthly compensation based on need for regular aid 
and attendance or being housebound, due to diabetes mellitus 
and/or PTSD, for the purpose of accrued benefits is denied.  

A 100 percent rating for PTSD, effective from January 26, 
1996, for the purpose of accrued benefits, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


